Appeal by defendant from an order of the Supreme Court, Kings County, dated October 21, 1966, which denied, without a hearing, his motion in the nature of a writ of error coram nobis to vacate a judgment of said "court rendered May 5, 1965, convicting him of robbery in the third degree, upon a guilty plea, and imposing sentence. Appeal dismissed as academic. ■Subsequent to the entry of the order,, and on June 24, 1968, the said judgment was vacated in another proceeding and defendant was resentenced nunc pro tune as of May 5, 1965, thus superseding the original judgment.- The superseding judgment is now the subject of a pending appeal. However, we have considered the merits of the appeal and if it were not being dismissed, we would affirm the order for lack of merit to the appeal. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.